DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2-7) the phrase “improving the production level of …..” is confusing. Applicant did not recite any control or reference methods (or production level thereof) in claim 1 for comparison purposes. Appropriate clarification is required.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2-7) the relationship between “recombinant human collagen” and “Pichia yeast” is indefinite. It is unclear if Pichia yeast produces recombinant collagen or 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, the phrase “6.6-26.7 mL/L of 85% H3PO4” is confusing. It is unclear if applicant is referring to a solution of H3PO4 or the salt itself. Also, applicant is advised to use consistent concentration units for all fermentation medium constituents.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
 If the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
1. during the pendency of this application , access to the invention will be afforded to the Commissioner upon request;
2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
4. the deposit will be replaced if it should ever become inviable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Wang” (CN 10150771, 11/2009, see also its English translation and attachment 1 (English abstract)) in view of Noda et al., “Noda” (2018/0237813, 8/2018). As stated above, the claims are confusing and the examiner only made a guess as what exactly the invention is (see also interview summary) and in view of said fact, Wang teaches (see abstract) an “improved” method (see 112 second rejection above) of fermenting a recombinant Pichia pastoris comprising: 
(a) inoculating a seed liquid with transformed/transfected  Pichia pastoris cells  and 
(b) performing fermentation culture including growth manipulation stage of bacterium and expression stage of recombinant protein induced by methanol, where the amount of inoculating seed liquid in fermentation broth is 5-10(v/v) %, wherein the 
Noda teaches a method of producing an aromatic compound in a host microorganism (see abstract) having a sugar metabolic pathway by fermentation. Noda teaches genetic engineering said host microorganism such that the desired aromatic compound is produced at its highest levels. In page 3 Noda teaches that many different host microorganisms may be utilized in its method besides E. coli, including Pichia pastoris. In page 14, Noda teaches that that at pre-culturing step, 0.2% sodium pyruvate is added to the medium to promote growth.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the method of Wang and substitute its recombinant Pichia pastoris with that transformed with any other gene including human collagen gene (as the type of gene with which the recombinant Pichia of Wang does not affect the fermentation conditions taught by Wang)  and further add sodium pyruvate of Noda at the inducement stage as taught by Noda.
One of ordinary skill in the art is motivated in utilizing the method of Wang for fermentation of any transformed or transfected Pichia cells (including those expressing the human collagen gene) and further add 0.2% sodium pyruvate as taught by Noda at the methanol inducement stage  because Noda teaches that sodium pyruvate promotes growth and such effort is reasonably expected to decrease the fermentation time of 
Finally, one of ordinary skill has a reasonable expectation of success in adding sodium pyruvate of Noda to the pre-culture cells of Wang because such attempt has proven to be successful in fermentation of many similar transformed/transfected microorganisms, as taught by Noda.
Regarding claim 3, said claim is indefinite and hence, it is also added to claims under rejection here.
Further, regarding claims 4-7, the exact composition of Pichia medium (see also 112 second rejection above), the fermentation conditions utilized and the mode in which sodium pyruvate is added (fed-batch, batch etc.) to the pre-culture medium etc., cannot be considered to be a contribution over the prior art in view of the general knowledge of one of ordinary skill, before the effective filing of this application.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656